We cannot decide the question of jurisdiction raised by defendant’s answer upon affidavits. The question as to whether she resided in New York county or Nassau county is one of the issues for trial in the action. We think that under the circumstances the defendant should have her day in court, notwithstanding the default on the order of October 8, 1920. [193 App. Div. 956; 196 id. 904.] The order is reversed, the default opened and the judgment set aside on condition that defendant pay to plaintiff’s attorney the sum of $100 within ten days. In default of such payment the order is affirmed, with ten dollars costs and disbursements. Jenks, P. J., Mills, Putnam, Blaekmar and Kelly, JJ., concur.